The opinion of the majority is based upon the holding in Cityof Phoenix v. Kidd, 54 Ariz. 75, 92 P.2d 513, and Id.,54 Ariz. 123, 94 P.2d 428, that the budget law stood in the way of judgment for plaintiff in that case. While I do not agree with the views expressed in that opinion, but still adhere to those contained in the dissent, they are the law of this state and will so remain until changed or modified by the court or by statute. I, therefore, concur upon the ground of stare decisis. The holdings that the budget law applies to school districts and that balances at the end of the school year may be paid only for those purposes enumerated in the statute are, I think, correct.